Title: To Thomas Jefferson from Benjamin Vaughan, 29 January 1802
From: Vaughan, Benjamin
To: Jefferson, Thomas


          
            Dear sir,
            Jany: 29, 1802.
          
          Notwithstanding your wish to insulate the continent over which you preside, from the confusions of the other hemisphere, yet while the citizens of America pursue trade & navigation, they must necessarily mix with European nations; & it is seldom safe to remain in troublesome company. Quarrels may even reach the U.S. in their own home; for three of the governments of Europe possess territories in the rear of these states. The Indians also are accessible to the three governments referred to.—To know Europe, then, seems an object which is important even for America.
          Without presuming upon current anecdotes or a personal knowledge of European politicians, it will be safer to examine the temper of European governments upon the basis of the universal principles of human nature & of public facts.
          
          It shall be admitted that those who are at the head of European affairs, do not in the first instance, propose to enslave their subjects; yet they think a firm government requisite for their subjects; & that recent experience has proved it unsafe even for their masters to seek to improve their condition. Thus the ambition of princes affects to be in league with philanthropy; & thus human happiness is left at the discretion of those, who seldom aim to serve any but themselves.—The aristocracy, equally alarmed at the operation of popular principles, and sensible of their own weakness, confirm these pretensions in their sovereigns; persuaded that princes in their worst shapes are preferable to mobs.—By this means, unlimited power is viewed as the only source from which freedom ought to flow: the people are allowed no voice: & the aristocracy are content to expect from favor what they used to possess from right.
          This state of things, but subject to some varieties, is as general, as the impression made by the French revolution.—To what does it lead? I conjecture to a new concert of princes.
          The late concert of princes was chiefly directed against the popular government of France, which was considered as a common enemy; but the present government of France will be deemed as a common friend, being held abroad as an usurpation against the people. A new concert of princes may then be made stronger by the double weight of France, which is removed from one scale & may be thrown into the other.
          It is evident that such a concert may have a two-fold object; for it may be calculated to remove fear as to subjects, & to gratify ambition as to foreign possessions.
          There is no need of expatiating on the delusive hope of subduing the domestic liberties of Europe. Such ideas are too strongly innate in princes, to require the late panic either to originate or to confirm them.
          On the other hand, if the new concert shall aim at an incorporation of small states into the greater ones, few difficulties will seem to offer, besides those inherent to the nature of the partition; & for these, there will appear an easy cure, as long as the materials for a division shall be thought capable of being increased ad libitum. I refer to the general insight which has now been obtained into the Turkish government & dominions, & to the secret developed by yourself respecting the Barbary powers, as well as to the late informations given respecting various retired parts of Asia & Africa; for the probability of a large stock of territory being thrown into the general hotchpot. Five or six European powers, should they combine for the purpose, seem to have all the parts of the globe at their disposition, worthy of possession, excepting China & the United States.—Sudden submission at home & sudden conquest abroad, resulting from the signature of a single sheet of paper: what a flattering substitute for domestic rebellions & for foreign wars!
          Schemes on the subject of a concert of princes certainly have not been wanting, in past moments, to some of the great movers in European politics; & the present state of Europe in general, & of France in particular, as long as Bonaparte has influence in France, may tend to revive them. The light texture of his constitution, his patronage of emigrants, his late sympathy for Mahomet, his present concordat with the pope, his new nominations to ecclesiastical benefices & charges, his respect for the goddess Fortune, his affection for the policy of great conquerors, the splendor of his military court; these & other circumstances which are not counterbalanced by a single atom of republicanism shewn in any one of his actions or writings or speeches or friendships; I say, these & other circumstances (not forgetting his reported tax on newspapers) shew that Bonaparte, if not checked by a confidence in his strength & in his good luck, may be made to incline to a combination such as I have alluded to.—Without perhaps knowing it, he has in part begun it already, in his treaty with Russia; which provides against the shelter of refractory subjects on either side, in a manner not very reconcileable with sentiments of liberty or even of his own modified constitution.
          I have no expectation of the final success of such an enterprize; for even should it prosper in its first openings, empires, of which the dimensions were calculated only by the measure of princely ambition & vanity, would soon be too vast for human management. Security would elicit and develope the vices of thrones & of those who sat upon them. An avowed system of despotism would revolt the human mind; & the terrors lest it should succeed, would transcend the terrors resulting from an opposition to it. A sense of human rights in these days would easily be recognized, upon a proportionate occasion; for it is not the theory of these rights which is denied, but the prudence of calling it into practice. Many who are content to leave to their children the care of fighting against slavery, where it is only prospective; will rouse up against actual oppression in their own day. Were the temper of private soldiers even what it used to be, the extent & magnitude of the late war has disciplined a large mass of people to balance it. If wars should occur between the ambitious chiefs of the universe, the people on each side must be appealed to for carrying them through. If competition for a throne should arise within the pale of either of the great divisions of the world, the people would again count for something.
          It is easy to multiply general arguments: Let us now look to some which are particular.—The sentiments of the German philosopher Kant, (for he can scarcely be said to have a regular theoretic system,) however they may be taxed as wanting originality or perspicuity; yet have for a time been followed; & being founded on the doctrines of internal dignity, disinterestedness, a disregard for suffering, and a love of liberty, have prepared a number of determined leaders in case of public struggle on the side of Germany. In England, the evangelical preachers (as they are called) who are scarcely yet noticed in books or in polite companies, are making an astonishing progress among the lower & some of the middling people; & though they may profess loyalty to men, yet they are looking for the speedy coming of Jesus as the overturner of human sovereignty, whenever the Ottoman empire shall terminate; in which convulsion, despised as they now are, they expect to take a deep part on the score of religion, while others cooperate on the score of politics. In France, democracy has been intrigued, rather than driven, out of power; and France has never seen the government of honest men in natural circumstances, either on representative or on democratical principles, to know sufficiently the blessing of the one system or the vigor of the other. Various other parts of Europe have felt the power of popular principles, without having carried them into action; the sensation in many is still kept alive; & most of them think that they can do better for liberty than France has done.—Two other sources of discontent only shall be mentioned, of great universality & deep operation, & of which the certainty under the circumstances above predicated, is evidenced in every age of history. The one source must arise from the government of foreign masters; a government which occurs in many places already, by virtue of modern & even of recent treaties, & which will occur still more under a treaty of general partition and of undisguised arbitrary power. The other source of discontent regards restraints imposed upon religious sectaries; which though they may perhaps be removed after a time from some of the old sects, may be extended to new ones; & to none more naturally than to the evangelical sect, of which a profusion of commentators & the declining zeal of established religions have laid the foundations. Many of the old clergy however are still rich enough to be plundered, & are consequently open to clamor; & discontent has been connected so long with some other sects, (as with the catholics and dissenters in Ireland,) that there is a chance of its having become habitual with them.
          
          But supposing these particulars & other corresponding ones to be true, why are they mentioned? Certainly not for the sake of idle dissertation; but because the speculation is not only interesting for the philosopher, but the statesman.—Nothing should take us by surprize, & least of all matters of national importance. Measures of inquiry may silently be instituted; the tendency of treaties may be watched; & the [tempers] of courts receive their explanation. Principles of liberty may be encouraged; which can be done by no pen better than your own. A kind reception may be provided for strangers of merit of all descriptions. When the system above pointed out approaches, should its approach happen in our day, the people & the militia may each be prepared.—In short, arguments need not be multiplied or subdivided. Knowledge can never be superfluous or circumspection blameable in matters of immense importance. An air of suspicion may sometimes be mischievous; but in the present instance, this may easily be avoided.
          A little pamphlet will accompany or follow this. It never was published in its present form, & there are reasons why it is wished that it may with care be kept dormant.
          With my usual respects, believe me, my dear sir, Your much attached friend & servant.
        